Citation Nr: 1206376	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  11-20 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating greater than 40 percent for a service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1943 to March 1946.
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which awarded the Veteran service-connection for a bilateral hearing loss disability, and assigned an initial disability rating of 40 percent.  The Veteran disagreed with this initial rating, and he perfected an appeal as to that issue.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's hearing loss disability has manifested in more than Level VIII and Level VI hearing impairment of the left and right ear respectively at any time during the appeal period.  

2.  The evidence does not show that the Veteran's service-connected bilateral hearing loss disability is so exceptional or unusual that referral for extraschedular consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial disability rating greater than 40 percent for a bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86 Diagnostic Code 6100 (2011).

2.  Application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

In cases such as this where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral hearing loss disability has already been granted, VA's VCAA notice obligations with respect to the issue of entitlement to a higher initial evaluation for that disability is fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) [where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements].  In any event, the record reflects that the originating agency provided the Veteran with the notice required under the VCAA and under Dingess by a letter mailed in October 2009.  

Concerning the VA's duty to assist, the Board notes that the Veteran's service treatment records, his VA post-service treatment records, and his and his son's lay statements of argument have been obtained.  Pertinently, the Veteran has not indicated that any other VA treatment reports relevant to his claim currently exist, nor has he requested that the VA attempt to obtain any other private treatment records.  

With respect to the VA audiological examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claims.  The reports of these examinations, dated in December 2009 and May 2011 reflect that each examiner reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations, to include audiological testing of the Veteran through puretone threshold readings as well as speech recognition scores using the Maryland CNC test.  The Board therefore concludes that these examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran's representative has recently argued that the May 2011 VA examiner's report is inadequate because the test results showed significant improvement in hearing acuity compared to the results elicited at the December 2009 examination, and the examiner made no explanation as to why there was a difference.  The Veteran's representative also suggests both the May 2011 and the December 2009 VA examiners' reports are inadequate because neither "discussed the decibel level that was used to administer [the Veteran's] speech discrimination testing."               See the Veteran's January 13, 2012 Brief, page 2.  

The competence of a VA examiner is presumed, absent a showing of some evidence to the contrary.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); Hilkert v. West, 12 Vet. App. 145, 151 (1999) (en banc). The record currently on appeal contains no reason to question the competency of the VA audiologists who have provided test results in this case.  In this regard, the Board observes that neither the Veteran nor his representative, as lay persons, are not competent to render medical opinions or audiological testing.  See Woehlaert v. Nicholson, 21 Vet. App. 456   (2007).  Thus, neither is competent to state that either VA examination report is defective or that the examination reports do not contain accurate findings.  

Furthermore, the Board notes the May 2011 examiner was under no obligation to comment on hearing thresholds solicited by the April 2009 VA examiner two years prior.  Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [emphasis added by the Board].  

Additionally, VA examiners also have no obligation to discuss or reveal the decibel levels used to administer speech discrimination testing.  Both the December 2009 and May 2011 VA examiners provided the exact information in their respective reports that allows for a rating to be assigned under the Schedule for Rating Disabilities based on contemporaneous audiological findings.  Nothing in the claims folder suggests that either VA examiner failed to follow the protocol required for the administration of VA audiological examinations or that there were problems in the test procedures.  Simply because both VA examiners chose not to report a testing level that would have no bearing one way or the other in the evaluation of the Veteran's disability rating, does not render either examination inadequate.  The Veteran has not provided any reasons to suggest otherwise.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issue on appeal have been met.  38 C.F.R. § 3.159(c)(4).  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of this issue has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issue were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claim.  See 38 C.F.R. § 3.103 (2011).  He has retained the services of a representative, and declined an opportunity for a personal hearing. 

Accordingly, the Board will address the claims on appeal.

Relevant law and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing as set forth in 38 C.F.R. § 4.85 (2011).  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

The Veteran's hearing loss disability is currently rated under 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011) [hearing impairment].  Diagnostic Code 6100 is deemed by the Board to be the most appropriate, primarily because it pertains specifically to the disability at issue [hearing loss].  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 6100.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's service-connected bilateral hearing loss disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Schedular rating

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Applying the findings of the Veteran's audiological examinations of record to the rating criteria for hearing impairment, the Board concludes that there is no basis for an initial rating assignment in excess of the currently assigned 40 percent at this time.  

On the authorized audiological evaluation in December 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
70
75
80
LEFT
65
70
85
90
105

The right ear manifested an average puretone threshold of 68.75 decibels, and the left ear manifested an average puretone threshold of 87.5 decibels.  Speech recognition scores by Maryland CNC testing were 72 and 70 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level VI hearing impairment of the right ear and Level VII hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level VI and Level VII hearing loss, a 30 percent disability rating is assigned.  

Crucially, however, the Veteran's left ear hearing loss thresholds on the December 2009 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a), as each threshold value is 55 dB or higher.  Accordingly,   38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designations for hearing impairment for the left ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  [The Board notes in passing that the Veteran's December 2009 hearing thresholds do not constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(a) for the right ear, as the puretone threshold at the 1000Hz level is less than 55 dB, nor do they constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(b) for either ear, as puretone thresholds at the 1000 Hz level for each is not 30 dB or less.] 

As noted above, Table VI reveals Level VII left ear hearing impairment.  Significantly, Table VIA reveals a more favorable Level VIII hearing impairment.  Table VII indicates that, for a left and right ear with respective Level VIII and VI hearing loss, a 40 percent disability rating is assigned.  

The Veteran's hearing acuity was subsequently examined by VA at an audiology evaluation dated May 11, 2010.  See the Veteran's May 11, 2010 VA Audiology Note.  Although hearing thresholds were not numerically itemized, numerical values can be inferred from the audiometric chart associated with the test narrative.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) [as fact-finding is a proper function of the Board, the Board is permitted to interpret the graphical representations contained in the audiograms into numerical results].  At the May 2010 audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
40
70
80
LEFT
60
80
80
85
105

The right ear manifested an average puretone threshold of 57.5 decibels, and the left ear manifested an average puretone threshold of 87.5 decibels.  Speech recognition scores by Maryland CNC testing were 92 and 76 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level V hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level V hearing loss, a 10 percent disability rating is assigned.  

As in December 2009, the Veteran's left ear hearing loss thresholds at the May 2010 VA audiological evaluation demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a).  An exceptional pattern is not shown for the right ear under 38 C.F.R. § 4.86(a), or for either ear under § 4.86(b).  

As noted above, Table VI reveals Level V right ear hearing impairment.  Significantly, Table VIA reveals a more favorable Level VIII hearing impairment.  Table VII indicates that, for a left and right ear with respective Level VIII and II hearing loss, a 10 percent disability rating is assigned.  

The Veteran's hearing acuity was most recently examined by a VA examiner in May 2011.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
70
80
LEFT
50
65
75
80
105

The right ear manifested an average puretone threshold of 57.5 decibels, and the left ear manifested an average puretone threshold of 81.25 decibels.  Speech recognition scores by Maryland CNC testing were 92 and 78 percent for the right and left ear respectively.  

[The Board notes in passing at this time that, with respect to Maryland CNC speech recognition scores, the lower the percentage, the worse a veteran's hearing ability is.  Thus, a recognition percentage of 76 in May 2010 that progressed to 78 percent in May 2011 is not indicative of worsening results, as is so suggested by the Veteran's son (see the Veteran's July 2011 VA Form 9), but rather is indicative of improvement.]

Applying the results of the May 2011 audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level II hearing impairment of the right ear and Level V hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level II and Level V hearing loss, a 10 percent disability rating is assigned.  

As in both prior examinations, the Veteran's left ear hearing loss thresholds at the May 2011 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a).  An exceptional pattern is not shown for the right ear under 38 C.F.R. § 4.86(a), or for either ear under § 4.86(b).  

As noted above, Table VI reveals Level V right ear hearing impairment.  Significantly, Table VIA reveals a more favorable Level VII hearing impairment.  Table VII indicates that, for a left and right ear with respective Level VII and II hearing loss, a 10 percent disability rating is assigned.  

Based on the results of all three audiological evaluations of record, the specific requirements in terms of puretone threshold averages and speech recognition test results have not been met for the assignment of a disability rating in excess of 40 percent at any time from the effective date of service connection for bilateral hearing loss, October 15, 2009, to the present day.  Staged ratings are therefore not warranted in this case, and the benefit sought on appeal may not be awarded on a schedular basis.

The Board wishes to emphasize that it has no reason to doubt that the Veteran experiences problems hearing.  This has been recognized by VA in the very fact that the Veteran's hearing loss disability has been service-connected.  However, as explained above, the outcome of this issue is determined by the audiology results.  See Lendenmann, supra. 

Extraschedular considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.                    See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration. 

Under the applicable criteria, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extraschedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.                  See Martinak, 21 Vet. App. at 455.  

While the December 2009 and May 2011 VA examination reports marginally discuss the functional effects caused by the Veteran's bilateral hearing loss disability, the Board finds that no prejudice results to the Veteran and, as such, the Board may proceed with a decision.  The Board observes that the May 2011 examiner did note that the Veteran's hearing loss disability causes "difficulty understanding speech in noise."  See the May 2011 VA examiner's report, page 3.  Furthermore, other evidence of record, to include the Veteran's and his son's own statements adequately address the functional effects of the Veteran's hearing loss disability.  See, e.g., the Veteran's July 2010 Notice of Disagreement [noting that he finds it "impossible to hear or understand others when in public due to background noise," that he has "great difficulty hearing higher pitched tones such as my wife's and grandchildren's voices," and that he is "unable to hear anything at all without the use of my prescription hearing aids."]; see also the Veteran's son's comments on the July 2011 VA Form 9 [indicating that he must look straight at the veteran and repeat himself to communicate].  Therefore, while the VA examination reports are arguably defective under Martinak, the Board finds that the evidence of record is sufficient for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321(b) .

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the Court's decision in Martinak, there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for hearing loss shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology; as discussed above, the rating criteria considers puretone decibel hearing loss and speech discrimination hearing loss.
Since the available schedular evaluation adequately contemplates the Veteran's level of disability and symptomatology, the second and third questions posed by Thun become moot.  In any event, the Board observes that, even if the available schedular evaluation for the Veteran's hearing loss disability were inadequate [which it manifestly is not], the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms," nor does he so contend. 

The Board has been unable to identify an exceptional or unusual disability picture, and neither has the Veteran.  As noted above, the Veteran has reported that he has trouble hearing with background noise, and trouble hearing high pitched voices.  He also has indicated he must rely on hearing aids to hear.  His son has suggested that he must repeat himself often before the Veteran can hear what is said.  The Board however finds that these functional effects caused by the Veteran's hearing disability, which undoubtedly exist, do not constitute any exceptional or unusual disability picture warranting consideration of an extraschedular rating.

In short, there is nothing in the record to indicate that the Veteran's service-connected hearing loss disability causes impairment with employment over and above that which is contemplated in the assigned schedular rating of 40 percent.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice considerations

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Significantly, the record does not reflect that the Veteran's hearing loss disability prevents or impedes his ability to work, and the Veteran has not alleged as much.  Accordingly, the Board concludes that a claim for total disability based on unemployability has not been raised by either the Veteran or the record.


ORDER

Entitlement to an initial disability rating greater than 40 percent for a bilateral hearing loss disability is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


